Citation Nr: 1752202	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinea pedis and dyshydrosiss of hands, claimed as skin rash and also claimed and warts (skin rash and warts).

2.  Entitlement to service connection for a heart condition, to include mitral valve prolapse with right brindle block and ischemic heart disease, due to herbicide agent exposure.

3.  Entitlement to service connection for skin rash and warts, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army on active duty from September 1964 to August 1966.  He is the recipient of service awards, including the Vietnam Service award, and the National Defense Service Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of service connection for skin rash and warts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The additional evidence received since the last, final June 1994 rating decision, includes medical findings by a private physician, which raises a reasonable possibility of substantiating the service connection claim for skin rash and warts.

2.  The Veteran has ischemic heart disease, which is a disability that is presumed to be related to herbicide agent exposure.


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1994 rating decision is new and material and the service connection claim for skin rash and warts is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The criteria for service connection for a heart condition, to include mitral valve prolapse with right brindle block and ischemic heart disease, due to herbicide agent exposure, are met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. § § 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2017).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last, final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 510 - 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's service connection claim for skin rash was previously denied in a June 1994 rating decision because the RO made a finding that the Veteran was diagnosed with tinea pedis with dyshydrosis of hands, which did not have any available scientific or medical evidence to support a conclusion that this disability was associated with herbicide exposure; and that there was no other basis for service connection.  After this rating decision, the Veteran did not perfect an appeal within one year; therefore, the June 1994 rating decision on this issue became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Evidence received and obtained since the June 1994 rating decision includes findings from a private physician that described the spots on the Veteran's hands as warts.  See August 2012 Dermatopathology Report.  This evidence is "new" because it had not been previously submitted and considered by VA.  The evidence is "material" because it serves as new evidence of a symptom or manifestation that may likely be linked to the same or similar in-service symptom or manifestation that is documented in his service treatment records.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (finding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability).

The Board recognizes that this additional piece of evidence is presumed to be credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512 - 513.  Therefore, this additional piece of evidence, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  Thus, as new and material evidence has now been received, the service connection claim for skin rash and warts is reopened.

Presumptive Service Connection for a Heart Condition

Service connection may be established on a presumptive basis for certain disabilities resulting from exposure to an herbicide agent.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Pertinent to this specific issue, ischemic heart disease (or coronary artery disease) is one the enumerated diseases that is applicable to presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2017).

The Veteran asserts that he was exposed to herbicide agents during his service in Vietnam.  Therefore, he seeks entitlement to service connection for a heart condition, to include mitral valve prolapse with right brindle block.

Herbicide agent exposure is presumed because Military Personnel Records confirm the Veteran's active service in the Republic of Vietnam.  See, e.g. Record of Assignments (confirming the Veteran's MOS as a cannoneer in Vietnam during March 1966).  Additionally, while the medical evidence of record reflects a heart condition of mitral valve prolapse with right brindle block, the medical evidence of record also reflects that the Veteran has ischemic heart disease.  See September 2003 Private Treatment Record (reflecting a history of mitral valve prolapse, right bundle branch block); see also September 2012 Catheterization Report (reflecting a finding of minimal to mild obstructive coronary artery disease); see, too July 2013 VA examination (confirming that the Veteran has ischemic heart disease).  Therefore, the Board concludes that the Veteran's ischemic heart disease is presumed to be the result of his in-service herbicide agent exposure, which establishes service connection.  See 38 C.F.R. § 3.309(e).


ORDER

New and material evidence has been submitted and the claim to reopen the service connection claim for skin rash and warts is granted.

Service connection for a heart condition, to include mitral valve prolapse with right brindle block and ischemic heart disease, due to herbicide agent exposure, is granted.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the issue of entitlement to service connection for skin rash and warts.

The Board finds that the Veteran's skin rash and warts are not enumerated in the list of diseases that establish presumptive service connection as a result of herbicide exposure.  38 C.F.R. § 3.309 9(e).  Notwithstanding, a nexus between the Veteran's disability and his service is an alternative means of establishing service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (1994).  

Service treatment records reflect that the Veteran was seen and treated for warts in his left hand in June 1966.  In light of a similar, current finding by a private physician that the spots on the Veteran's hands are warts, a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, a remand is warranted for a VA examination and opinion on the etiology of the Veteran's skin rash and warts.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the etiology of his skin rash and warts.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:  

a.  Provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin rash and warts is related to his active service, to include presumed herbicide agent exposure.

b.  In providing this opinion, consider and discuss the Veteran's documented medical history of any currently diagnosed skin condition, including skin rash and warts.

c.  Consider and discuss all lay statements from the Veteran.  All disclosures and statements from the Veteran must be construed as competent lay statements, unless there is good reason to believe that the information being provided by the Veteran cannot be reliable.

d.  If it is determined that there is another likely etiology for any currently diagnosed skin rash and/or warts, so indicate and provide a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be rendered.  

2.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


